 



Exhibit 10.3
Dated 10 March 2006

  (1)   BOOKHAM TECHNOLOGY PLC     (2)   COLERIDGE (NO. 45) LIMITED     (3)  
BOOKHAM, INC.

 
AGREEMENT FOR SALE AND LEASEBACK
relating to the property known as Caswell, Towcester,
Northamptonshire NN12 8EQ
 
(MAYER BROWN ROWE & MAW LOGO) [f19895f1989500.gif]
LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

            Clause   Page 1.
Definitions and interpretation
    1    
1.1 Defined terms
    1    
1.2 Interpretation
    2   2.
Property and price
    3    
2.1 Agreement for sale and leaseback
    3    
2.2 Value Added Tax
    3   3.
Deposit
    3    
3.1 Payment of Deposit
    3    
3.2 Deposit due
    3   4.
Completion
    4    
4.1 Date of completion
    4    
4.2 Payment of completion monies
    4   5.
Capacity and covenants for title
    4    
5.1 Covenants for title
    4    
5.2 s2(1)(b)
    4    
5.3 s6(2)(a)
    4    
5.4 Warranty
    4   6.
Title
    4    
6.1 Deduction of Title
    4    
6.2 Incumbrances
    5    
6.3 Matters affecting the Property
    5    
6.4 Warranty
    5   7.
Transfer and Pre-emption Agreement
    5    
7.1 Transfer
    5    
7.2 Engrossments
    5    
7.3 Registration of Transfer
    5    
7.4 Registration of Agreed Notice
    6   8.
Standard Conditions of Sale
    6   9.
Grant of lease
    7    
9.1 To grant the Lease
    7    
9.2 Form of the Lease
    7   10.
Completion of lease
    7    
10.1 Conditions for Completion
    7    
10.2 Completion Date
    7   11.
Title to grant lease
    7   12.
Registration
    7   13.
Effect of this Agreement
    8    
13.1 Representations
    8    
13.2 Entire Agreement
    8  

i



--------------------------------------------------------------------------------



 



CONTENTS

            Clause   Page  
13.3 No merger
    8   14.
Notices
    8   15.
Law and jurisdiction
    8   16.
Contract (Rights of Third Parties) Act 1999
    8  
 
       
Schedules
       
 
        1.
Agreed form of Transfer
        2.
Agreed form of Lease
        3.
Agreed form of Pre-emption Agreement
        4.
Documents affecting the Property
        5.
List of Included Fixtures and Fittings
       

ii

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT FOR SALE is dated 10 March 2006 and made between:

(1)   BOOKHAM TECHNOLOGY PLC (registered number 2298887) whose registered office
is at Caswell, Towcester, Northamptonshire NN12 8EQ;   (2)   COLERIDGE (NO. 45)
LIMITED (registered number 5732931) whose registered office is at Europa House,
20 Esplanade, Scarborough, North Yorkshire YO11 2AA;   (3)   BOOKHAM, INC. (a
company incorporated in the State of Delaware with organisational identification
number 3822373) whose registered office is at Corporation Trust Center, 1209
Orange Street, Wilmington, Delaware, USA.

IT IS AGREED that:

1.   DEFINITIONS AND INTERPRETATION   1.1   Defined terms       In this
Agreement, the following words and expressions mean:       “1994 Act” means the
Law of Property (Miscellaneous Provisions) Act 1994;       “2002 Act” means the
Land Registration Act 2002;       “Buyer” means the second party to this
Agreement and shall not include successors in title or those deriving title from
that party;       “Buyer’s Solicitors” means Shepherd & Wedderburn of 12 Arthur
Street, London EC4R 9AB (Ref: A1808.228/SJH);       “Contractual Completion
Date” means 30 March 2006 and the reference to 20 working days in Standard
Condition 6.1.1. shall be amended accordingly;       “Date of Actual Completion”
means the date on which completion of the Transfer takes place;       “Deposit”
means One million three hundred and seventy five thousand pounds (£1,375,000);  
    “Documents” means the deeds and documents details of which are set out in
Schedule 4 (Documents affecting the Property);       “Excluded Assets” means all
plant and machinery and assets of the Seller and all other items which are
located at in or on the Property at the date hereof regardless of the extent to
which they are physically affixed, attached or otherwise installed at the
Property save for the Included Fixtures and Fittings;       “Guarantor” means
the third party to this Agreement and shall not include successors in title or
those deriving title from that party;       “Included Fixtures and Fittings”
means those items specified in Schedule 5 insofar as they exist at the date
hereof;

1



--------------------------------------------------------------------------------



 



    “Incumbrances” means the covenants, restrictions, stipulations and other
matters contained or referred to in the Title or the Documents, other than any
mortgage or legal charge;       “Lease” means a lease of the Property agreed to
be granted by the Buyer and accepted by the Seller in the form of the draft
lease annexed at Schedule 2;       “Plan” means the plan annexed to this
Agreement;       “Pre-emption Agreement” means the pre-emption agreement between
the Buyer and the Seller in the agreed form attached at Schedule 3 (Agreed form
of Pre-emption Agreement);       “Property” means the freehold property
registered with title absolute at Land Registry under title number NN184271
known as Caswell, Towcester, Northamptonshire NN12 8EQ but for the avoidance of
doubt excludes the Excluded Assets;       “Purchase Price” means thirteen
million seven hundred and fifty thousand pounds (£13,750,000) exclusive of VAT;
      “Rent Commencement Date” means the Date of Actual Completion;      
“Seller” means the first party to this Agreement and shall include successors in
title or those deriving title from that party;       “Seller’s Solicitors” means
Mayer, Brown, Rowe & Maw LLP of 11 Pilgrim Street, London EC4V 6RW (Ref:
20947/05095306);       “Seller’s Solicitors’ Bank” means The Royal Bank of
Scotland plc, London Blackfriars Branch, 36-37 New Bridge Street, London EC4V
6BJ (Sort Code 16-00-19, Mayer, Brown, Rowe & Maw LLP Client Account
No. 12311038);       “Standard Conditions” means the Standard Commercial
Property Conditions (Second Edition);       “Term” means the term of years to be
granted by the Lease;       “Term Commencement Date” means the Date of Actual
Completion;       “Title” means an official copy of the register and tile plan
to the Property as at 2 September 2005 and full copies of any documents noted on
the register, other than any mortgage or legal charge;       “Transfer” means
the transfer of the Property in the form annexed at Schedule 1; and       “VAT”
means value added tax as referred to in the Value Added Tax Act 1994.   1.2  
Interpretation       In this Agreement, unless the context requires otherwise,
any reference to:

2



--------------------------------------------------------------------------------



 



  (a)   a Clause or Schedule is to a clause or a schedule to this Agreement and
headings to the clauses and schedules of this Agreement do not affect its
interpretation and are for guidance only;     (b)   an enactment includes any
consolidation, re-enactment or modification of the same and any subordinate
legislation in force under the same;     (c)   an indemnity given by the Buyer
is an indemnity given on a full indemnity basis against all losses, costs and
expenses incurred by the Seller and/or all demands, actions, proceedings and
claims made against the Seller; and     (d)   the Property includes each and
every part of the Property.

2.   PROPERTY AND PRICE   2.1   Agreement for sale and leaseback

  (a)   The Seller shall sell and the Buyer shall buy the Property at the
Purchase Price upon the terms of this Agreement. The sale includes the Included
Fixtures and Fittings which shall pass by delivery on the Date of Actual
Completion to the Buyer but excludes the Excluded Assets (which for the
avoidance of doubt the Buyer and the Seller agree are chattels and shall remain
in the ownership of the Seller absolutely).     (b)   The Buyer has agreed to
grant and the Seller and Guarantor have agreed to accept and execute a
counterpart of the Lease for the Term in accordance with clauses 9-12
(inclusive) of this Agreement.     (c)   The Buyer and Seller have also agreed
to enter into the Pre-emption Agreement simultaneously with the completion of
the Transfer in accordance with Clause 4.1 (Date of completion).

2.2   Value Added Tax       Standard Condition A1 (VAT: standard rate) is
included in this Agreement.   3.   DEPOSIT   3.1   Payment of Deposit       The
Deposit has been paid to the Seller’s Solicitors as stakeholder by direct credit
to the Seller’s Solicitors Bank, a banker’s draft or by cheque drawn on a
Solicitor’s Client Bank Account.   3.2   Deposit due       If no deposit has
been paid upon exchange then the sum which represents 10% of the Purchase Price
will at all times remain due to the Seller. If the Deposit which is paid upon
exchange is less than 10% of the Purchase Price then the balance of 10%
outstanding will at all times remain due to the Seller. In the event of the
rescission of this Agreement by the Seller, or the failure to complete this
Agreement due to the

3



--------------------------------------------------------------------------------



 



    default of the Buyer, such sum or balance will become a debt due to the
Seller by the Buyer, payable on demand.   4.   COMPLETION   4.1   Date of
completion       Completion of the Transfer and Pre-emption Agreement shall take
place on the Contractual Completion Date at the offices of the Seller’s
Solicitors.   4.2   Payment of completion monies

  (a)   The correct completion monies, including any interest and other sums
payable under this Agreement shall be paid by direct credit to the Seller’s
Solicitors’ Bank.     (b)   The Seller shall not be bound to complete until it
has received payment of all amounts due by the Buyer to the Seller pursuant to
this Agreement.

5.   CAPACITY AND COVENANTS FOR TITLE   5.1   Covenants for title       The
Seller sells the Property and the Included Fixtures and Fittings with full title
guarantee with the modifications set out below.   5.2   s2(1)(b)       s2(1)(b)
1994 Act shall apply as if the words “will at the cost of the person to whom the
disposition is made” were substituted for the words “will at its own cost”.  
5.3   s6(2)(a)       For the purposes of s6(2)(a) 1994 Act, all matters at the
date of this Agreement recorded in registers open to public inspection are to be
considered within the actual knowledge of the Buyer.   5.4   Warranty       The
Seller warrants and represents that it owns the Included Fixtures and Fittings
and that such Fixtures and Fittings are not subject to any lien (legal or
equitable), charge or subject to any other financial payment or loan.   6.  
TITLE   6.1   Deduction of Title       Title having been deduced and copies of
the Documents having been supplied to the Buyer’s Solicitors, the Buyer is
deemed to purchase the Property with full knowledge of the Title and the
Documents and with notice of any matter contained or referred to therein. The
Buyer shall not raise any requisitions or enquiries in respect of the Title

4



--------------------------------------------------------------------------------



 



    or the Documents save in relation to the usual pre-completion searches which
a prudent buyer would carry out.   6.2   Incumbrances       The Property is sold
subject to and, if applicable, with the benefit of the Incumbrances.   6.3  
Matters affecting the Property       The Property is sold subject to such of the
following matters as relate to the Property:

  (a)   all local land charges registered before the date of this Agreement, and
all matters capable of registration as local land charges;     (b)   all notices
served and orders, demands, proposals or requirements made by any local, public
or other competent authority before the date of this Agreement;     (c)   all
unregistered interests which override registered dispositions as defined by
Schedule 3, 2002 Act and any interest preserved by the transitional provisions
of Schedule 12, 2002 Act to the extent and for so long as any interest is so
preserved; and     (d)   all actual or proposed orders, directions, notices,
charges, restrictions, conditions, agreements or other matters arising under any
town and country planning or highways legislation

    and the Buyer having or being deemed to have notice of all such matters
shall not be entitled to raise any requisition or objection to them.   6.4  
Warranty       The Seller warrants and represents that it has disclosed all
matters referred to within Clause 6.3 of which it is aware.   7.   TRANSFER AND
PRE-EMPTION AGREEMENT   7.1   Transfer       The transfer of the Property to the
Buyer shall be in the form of the Transfer.   7.2   Engrossments      
Engrossments of the Transfer and Pre-emption Agreement shall be prepared by the
Seller’s Solicitors in duplicate and shall be executed and delivered by the
Buyer to the Seller’s Solicitors at least two working days before the
Contractual Completion Date.   7.3   Registration of Transfer       Within
30 days after the Date of Actual Completion the Buyer shall make an application
to Land Registry for registration of the Transfer and on completion of

5



--------------------------------------------------------------------------------



 



    such registration shall provide the Seller with copies of the title
information document and title plan for the Property.   7.4   Registration of
Agreed Notice       The Buyer agrees to the registration of a notice at the Land
Registry against the registered title to the Property in respect of the
Pre-emption Agreement in a form approved by the Buyer (acting reasonably). The
Buyer shall not raise any objection to such registration and will take all
reasonable steps at its own cost to assist the Seller in procuring such
registration including replying promptly to any requisitions raised by Land
Registry in respect of the registration application.   8.   STANDARD CONDITIONS
OF SALE       The Standard Conditions form part of this Agreement so far as they
are applicable to a sale by private treaty and are not inconsistent with the
other terms of this Agreement save that:

  (a)   “contract rate” means an annual rate of 4% above the base lending rate
of the Royal Bank of Scotland plc for the time being in force calculated on a
daily basis;     (b)   Standard Conditions 3.1.3, 6.1.2, 6.4.2 and 6.6.2 do not
apply;     (c)   in Standard Conditions 1.3.5(b), 1.3.7(a) and 1.3.7(b) the
references to 4.00 p.m. are deleted and a reference to 5.00 p.m. is substituted
therefor, and the following further provision is added to Standard Condition
1.3.7:

“(f)      by hand: on delivery.”;

  (d)   Standard Conditions 1.3.5(a), 1.3.5(c), 1.3.7.(c) and 1.3.7.(e) shall be
deleted and the following shall be added as Standard Condition 1.3.9:        
“Service of notice through document exchange or by email shall not be a valid
method of service under this Agreement.”;     (e)   in Standard Condition
7.1.2(a) the word “reasonably” shall be inserted after “do everything”;     (f)
  Standard Condition 8.3 shall not apply to uniform business rates, sewerage
rates and water rates;     (g)   in Standard Condition 8.3.2 the words “or the
seller exercises its option in Condition 9.3.4” shall be deleted;     (h)   in
Standard Condition 8.4 the words:

"(d)      any other sums payable upon completion in accordance with this
Agreement.”;

      are added at the end;

6



--------------------------------------------------------------------------------



 



  (i)   in Standard Condition 9.1.1 the words “the negotiations leading to it”
shall be deleted and there shall be substituted the words “a written reply by
the seller’s conveyancers to a written enquiry by the buyer’s conveyancers”;    
(j)   in Standard Condition 9.1.2 the words “or value” shall be deleted;     (k)
  in Standard Condition 9.3.2 the words “but ignoring any period during which
the seller was in default” shall be deleted and there shall be added at the end
“and shall be compounded quarterly”;     (l)   Standard Condition 9.3.4 shall be
deleted and replaced by the following:         “The seller shall be entitled to
income from the property as well as compensation under Condition 9.3.1.”;    
(m)   For the purposes of Standard Condition B3.1 the parties agree that the
amount of the Purchase Price apportioned to plant and machinery at the Property
for the purposes of the Capital Allowances Act 2001 is £1.

9.   GRANT OF LEASE   9.1   To grant the Lease       Subject to the provisions
of clause 10, the Buyer shall grant the Lease and the Seller and Guarantor shall
accept and execute a counterpart of the Lease for the Term.   9.2   Form of the
Lease       The Term Commencement Date and the Rent Commencement Date shall be
inserted in the engrossments of the Lease and counterpart Lease on completion.  
10.   COMPLETION OF LEASE   10.1   Conditions for Completion       Completion of
the Lease is conditional upon the completion of the Transfer and Pre-emption
Agreement.   10.2   Completion Date       Subject to clause 10.1 the grant of
the Lease shall be completed at the offices of the Buyer’s Solicitors on the
Contractual Completion Date.   11.   TITLE TO GRANT LEASE       The right of the
Buyer to grant the Lease following completion of the Transfer is accepted by the
Seller and the Guarantor and the Buyer shall not be required to deduce title nor
reply to any enquiries or requisitions on that title.   12.   REGISTRATION      
Within 30 days after the date of completion of the Lease the Seller shall make
an application to the Land Registry for registration of the Lease and as soon as

7



--------------------------------------------------------------------------------



 



    reasonably practicable following completion of such registration provide the
Buyer with a copy of the title information document for the registered title for
the Lease.   13.   EFFECT OF THIS AGREEMENT   13.1   Representations       The
Buyer acknowledges that it has inspected the Property and purchases it with full
knowledge of its actual state and condition and shall take the Property as it
stands and that in entering into this Agreement it places no reliance on any
representation or warranty relating to the Property other than those, if any,
which may have been given by the Seller’s Solicitors in written or e-mailed
reply to any written or e-mailed enquiry made by the Buyer’s Solicitors prior to
the date of this Agreement.   13.2   Entire Agreement       This Agreement
represents the entire agreement between the parties relating to the Property. It
is not capable of being amended except in writing by or with the specific
consent of the parties to this Agreement.   13.3   No merger       Those terms
of this Agreement that remain to be performed after the Date of Actual
Completion will remain in full force and effect and shall not merge with the
Transfer.   14.   NOTICES       Notices shall be served at the address of the
relevant party or their solicitors shown at the start of this Agreement or at
such other address in the United Kingdom as either party may notify in writing
to the other from time to time.   15.   LAW AND JURISDICTION       This
Agreement shall be construed in accordance with English law and the parties
irrevocably submit to the non-exclusive jurisdiction of the English courts to
settle any dispute which may arise in connection with this Agreement.   16.  
CONTRACT (RIGHTS OF THIRD PARTIES) ACT 1999       Each party confirms that no
term of this Agreement is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a party to this Agreement.

EXECUTION:
The parties have shown their acceptance of the terms of this Agreement by
executing it below.

8



--------------------------------------------------------------------------------



 



SCHEDULE 1
AGREED FORM OF TRANSFER

9



--------------------------------------------------------------------------------



 



SCHEDULE 2
AGREED FORM OF LEASE

10



--------------------------------------------------------------------------------



 



SCHEDULE 3
AGREED FORM OF PRE-EMPTION AGREEMENT

11



--------------------------------------------------------------------------------



 



SCHEDULE 4
DOCUMENTS AFFECTING THE PROPERTY

          Date   Document description   Parties
24 February 1969
  Deed of easement   (1) The Plessey Group Limited
 
      (2) Frederick Bernard Bolton

12



--------------------------------------------------------------------------------



 



SCHEDULE 5
LIST OF INCLUDED FIXTURES AND FITTINGS

13



--------------------------------------------------------------------------------



 



EXECUTION:

              SIGNED by  
/s/ illegible
,  )      
a duly authorised signatory for and on
  )      
behalf of COLERIDGE (NO. 45)
  )      
LIMITED
  )      

14



--------------------------------------------------------------------------------



 



             
SIGNED by S. Abely,
  )      
Director, duly authorised for and on behalf
  )     /s/ Stephen Abely    
of BOOKHAM TECHNOLOGY PLC
  )      
 
           
SIGNED by S. Abely,
  )      
Director, duly authorised for and on behalf
  )     /s/ Stephen Abely    
of BOOKHAM, INC
           

15